--------------------------------------------------------------------------------

EXHIBIT 10.1
  
NOTE AND WARRANT PURCHASE AGREEMENT


THIS NOTE AND WARRANT PURCHASE AGREEMENT, dated as of July 15, 2010 (this
“Agreement”), is entered into by and between AETHLON MEDICAL, INC., a Nevada
corporation (the “Company”), and Tonaquint, Inc., a Utah corporation, its
successors or assigns (the “Buyer”).


W I T N E S S E T H:


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and
 
WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, the Warrant (as defined below) and the Note (as
defined below), which Note will be convertible into shares of Common Stock of
the Company, par value $0.001 per share (the “Common Stock”), upon the terms and
subject to the conditions of the Note, the Warrant, this Agreement and the other
Transaction Documents (as defined below).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.   CERTAIN DEFINITIONS. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.


“Buyer’s Counsel” means Bennett Tueller Johnson & Deere, P.C.


“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).


“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.


“Closing Date” means the date of the closing of the purchase and sale of the
Note and the Warrant.


 “Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Company Counsel” means Law Office of Jennifer A. Post


“Company’s SEC Documents” means the Company’s periodic, annual and quarterly
reports and the exhibits thereto filed pursuant to the Securities Exchange Act
of 1934, as amended (the “1934 Act”) on the SEC’s EDGAR system.
 
 
 

--------------------------------------------------------------------------------

 


“Conversion Date” means the date a Holder delivers to the Company a Notice of
Conversion, as provided in the Note.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Note and/or in payment of accrued interest, as contemplated in the Note.


“Deliver” means, when used in the context of a delivery of Shares via DWAC (as
defined below), that the applicable Shares shall be made available by the
Company’s Transfer Agent for electronic transfer and deposit to the Holder’s
broker or custodian.


“Delivery Date” has the meaning ascribed to it, as may be relevant in the Note
(with respect to Conversion Shares) or the Warrant (with respect to Warrant
Shares).


“Holder” means the Person holding the relevant Securities at the relevant time.


“Last Audited Date” means March 31, 2010.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Note, the Warrant or any
of the Transaction Documents, (y)  have or result in a material adverse effect
on the results of operations, assets, or financial condition of the Company and
its subsidiaries, taken as a whole, or (z) adversely impair the Company’s
ability to substantially perform  on a timely basis its material obligations
under any of the Transaction Documents or the transactions contemplated thereby.


“Maturity Date” has the meaning ascribed to it in the Note.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the Nasdaq OTC
Bulletin Board, or (f) such other market on which the Common Stock is
principally traded at the relevant time, but shall not include the “pink
sheets.”


 “Rule 144” means (i) Rule 144 promulgated under the Securities Act of 1933, as
amended (the “1933 Act”) or (ii) any other similar rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration under the 1933 Act.


“Securities” means the Note, the Warrant and the Shares.


“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.


“State of Incorporation” means Nevada.


“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company’s SEC Documents) whether now existing or
hereafter acquired or created.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.
 
 
2

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement, the Note, the Security Agreement
(defined below), each of the Buyer Trust Deed Notes (defined below), the Trust
Deed (defined below), the Request (defined below), the Escrow Agreement (defined
below), the Transfer Agent Letter (defined below), the Warrant, and all other
certificates, documents, agreements, resolutions and instruments delivered to
any party under or in connection with this Agreement.
 
“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.


“Wire Instructions” means the wire instructions for the Initial Cash Purchase
Price (as defined hereafter), as provided by the Company, set forth on Annex I.


2.           AGREEMENT TO PURCHASE; PURCHASE PRICE.


a.           Purchase.


(i)           Subject to the terms and conditions of this Agreement and the
other Transaction Documents, the undersigned Buyer hereby agrees to purchase
from the Company a Secured Convertible Promissory Note in the principal amount
of $890,000.00 substantially in the form attached hereto as Annex II (the
“Note”). The Note shall be secured by a Security Agreement substantially in the
form attached hereto as Annex III listing each of the Buyer Trust Deed Notes as
security for the Company’s obligations under the Transaction Documents (the
“Security Agreement”). In consideration thereof, Buyer shall (i) pay the
principal amount set forth on the Buyer’s signature page of this Agreement (the
“Initial Cash Purchase Price”) and (ii) issue to the Company the Buyer Trust
Deed Notes (the sum of the initial principal amounts of the Buyer Trust Deed
Notes, together with the Initial Cash Purchase Price, the “Purchase Price”),
which Buyer Trust Deed Notes shall be secured by a Trust Deed substantially in
the form attached hereto as Annex IV (the “Trust Deed”).  The Initial Cash
Purchase Price shall be paid in accordance with the Wire Instructions.
 
(ii)           In consideration for the Purchase Price, the Company will also
issue to the Buyer a warrant in the form attached hereto as Annex V (the
“Warrant”).


(iii)           The Company shall also execute and deliver to the Buyer a
Request for Full Reconveyance (the “Request”) substantially in the form attached
hereto as Annex VI.


(iv)           The Request shall be held in escrow in accordance with the terms
of the Escrow Agreement substantially in the form attached hereto as Annex VII
(the “Escrow Agreement”).
 
(v)           The Company shall also execute and deliver to the Transfer Agent,
and the Transfer Agent shall execute to indicate its acceptance thereof, the
irrevocable transfer agent instruction letter substantially in the form attached
hereto as Annex VIII (the “Transfer Agent Letter”).


(vi)           At the Closing, the Buyer shall deliver to the Company the
following:


(1)           The Initial Cash Purchase Price;


(2)           A Buyer Trust Deed Note in the principal amount of $200,000.00
substantially in the form attached hereto as Annex IX (“Buyer Trust Deed Note
#1”);
 
 
3

--------------------------------------------------------------------------------

 
 
(3)           A Buyer Trust Deed Note in the principal amount of $200,000.00
substantially in the form attached hereto as Annex X (“Buyer Trust Deed Note
#2,” and together with Buyer Trust Deed Note #1, the “Buyer Trust Deed Notes”);
and


(4)           The Trust Deed.


(vii)           The tender of the Initial Cash Purchase Price and the issuance
and sale of the Note and the Warrant to the Buyer are sometimes referred to
herein and in the other Transaction Documents as the purchase and sale of the
Note and Warrant.


b.           Form of Payment; Delivery of Note and Warrant. The sale and
purchase of the Note and the Warrant shall take place at a closing (the
“Closing”) to be held at the offices of the Buyer on the Closing Date.  At the
Closing, the Company will deliver to the Buyer the Transaction Documents against
receipt by the Company of the Initial Cash Purchase Price and the Buyer Trust
Deed Notes.
 
c.           Initial Cash Purchase Price. The Note carries an original issue
discount of $80,000.00 (the “OID”).  In addition, the Company agrees to pay
$10,000.00 to the Buyer to cover the Buyer’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Securities (the “Transaction Expenses”).  The
Transaction Expenses shall be added to the balance of the Note.  The Initial
Cash Purchase Price, therefore, shall be $400,000.00, computed as follows:
$890,000.00 less the OID less the Transaction Expenses less the initial
principal amounts of the Buyer Trust Deed Notes.


3.           BUYER REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof and as of the Closing Date, as follows:


a.           Binding Obligation. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Utah and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Transaction Documents to which the Buyer
is a party, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Buyer.  This Agreement has been executed and
delivered by the Buyer, and this Agreement is, and each of the other Transaction
Documents to which the Buyer is a party, when executed and delivered by the
Buyer will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.  The Buyer owns
the Property (as defined in the Trust Deed Notes) free and clear of any claims,
liens or encumbrances. The representations and warranties of the Buyer set forth
in the Trust Deed Notes and the Deed of Trust and true and correct and are
incorporated herein by reference.


b.           Accredited Investor Status. The Buyer is an “accredited investor”
as that term is defined in Rule 501 of the General Rules and Regulations under
the 1933 Act.


4.           COMPANY REPRESENTATIONS AND WARRANTIES.   The Company represents
and warrants to the Buyer as of the date hereof and as of the Closing Date that:


a.           Rights of Others Affecting the Transactions.  There are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Securities.  No other party has a currently exercisable right of first refusal
which would be applicable to any or all of the transactions contemplated by the
Transaction Documents.
 
 
 
4

--------------------------------------------------------------------------------

 
 
b.           Status.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect.  The Company
is obligated to file reports pursuant to Section 13 or Section 15(d) of the 1934
Act.   The Company has taken no action designed to terminate, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the 1934 Act, nor has the Company received any notification
that the SEC is contemplating terminating such registration.  The Common Stock
is quoted on the Principal Trading Market.  The Company has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for quotation on the Principal Trading Market, and the Company has
maintained in all material respects all requirements on its part for the
continuation of such quotation. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. The Company is currently, and has no reason to
believe that it will not in the immediate future continue to be, in compliance
with all such listing and maintenance requirements.


c.           Authorized Shares.
 
(i)           The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock, $0.001 par value per share, of which
approximately 67,085,036 undiluted shares and approximately 126,755,847 (fully
diluted) are outstanding. Of the outstanding shares of Common Stock,
approximately 1,307,517 shares are beneficially owned by Affiliates of the
Company.
 
(ii)           Other than as set forth in the Company’s SEC Documents, there are
no outstanding securities which are convertible into or exchangeable for shares
of Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.
 
(iii)           All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable.  After
considering all other commitments that may require the issuance of Common Stock,
the Company has sufficient authorized and unissued shares of Common Stock as may
be necessary to effect the issuance of the Shares on the Closing Date, were (1)
the Note issued and fully converted on that date and (2) the Warrant issued and
fully exercised on that date.
 
(iv)           The Shares have been duly authorized by all necessary corporate
action on the part of the Company, and, when issued (1) on conversion of, or in
payment of interest on the Note, or (2) upon exercise of the Warrant, in each
case in accordance with their respective terms including as applicable payment
therefor, will have been duly and validly issued, fully paid and non-assessable,
free from all taxes, liens, claims, pledges, mortgages, restrictions,
obligations, security interests and encumbrances of any kind, nature and
description, and will not subject the Holder thereof to personal liability by
reason of being a Holder.
 
(v)           The Conversion Shares and Warrant Shares have or will have all the
rights and privileges of the Common Stock of the Company as set forth in the
Articles of Incorporation and each holder thereof has or will have, all the
rights of a Common Stock holder under the Certificate of Incorporation and
Bylaws of the Company as amended to date.


d.           Transaction Documents and Stock.  This Agreement and each of the
other Transaction Documents, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company. This Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Note, the Security Agreement, the Warrant, the Request, the Escrow Agreement
and each of the other Transaction Documents, when executed and delivered by the
Company will be, valid and binding obligations of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally.
 
 
5

--------------------------------------------------------------------------------

 
 
e.           Non-contravention.  The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Note, the
Security Agreement, the Warrant, the Request, the Escrow Agreement and the other
Transaction Documents do not and will not conflict with or result in a breach by
the Company of any of the terms or provisions of, or constitute a default under
(i) the Certificate of Incorporation or bylaws of the Company, each as currently
in effect, (ii) any indenture, mortgage, deed of trust, or other material
agreement or instrument to which the Company is a party or by which it or any of
its properties or assets are bound, including any listing agreement for the
Common Stock except as herein set forth, or (iii) to its knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, except such conflict, breach or default which would
not have or result in a Material Adverse Effect.


f.           Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Buyer as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.
 
g.           Filings; Financial Statements.  None of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading. The Company has filed all quarterly and annual
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC under the 1934 Act on a timely basis or has received
a valid extension of such time of filing and has filed any such SEC Document
prior to the expiration of any such extension.  As of their respective dates,
the financial statements of the Company included in the Company’s SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided in writing by or on behalf of the Company to the Buyer
which is not included in the Company’s SEC Documents, including, without
limitation, information referred to in this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.
 
h.           Absence of Certain Changes.  Since the Last Audited Date, there has
been no Material Adverse Effect, except as disclosed in the Company’s SEC
Documents. Since the Last Audited Date, except as provided in the Company’s SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party  or material claims of the Company
against any third party, except in the ordinary course of business consistent
with past practices; (v) waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.
 
 
 
6

--------------------------------------------------------------------------------

 
 
i.           Full Disclosure.  There is no fact known to the Company or that the
Company should know after due inquiry (other than conditions known to the public
generally or as disclosed in the Company’s SEC Documents) that has not been
disclosed in writing to the Buyer that would reasonably be expected to have or
result in a Material Adverse Effect.
 
j.           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents.  The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
it or any of its properties is bound, that involve the transaction contemplated
herein or that, alone or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.
 
k.           Absence of Events of Default. Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (i) its
Certificate of Incorporation or bylaws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (ii) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.
 
l.           Absence of Certain Company Control Person Actions or Events.  Other
than as set forth in the Company’s SEC Documents, none of the following has
occurred during the past five (5) years with respect to a Company Control
Person:
 
(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two years
before the time of such filing;
 
(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:


A. acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;
 
B. engaging in any type of business practice; or
 
C. engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such Company Control Person to engage in any activity
described in subsection (iii) immediately above, or to be associated with
Persons engaged in any such activity; or


(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.
 
m.           No Undisclosed Liabilities or Events.  The Company has no material
liabilities or obligations other than those disclosed in the Transaction
Documents or the Company’s SEC Documents or those incurred in the ordinary
course of the Company’s business since the Last Audited Date, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  No event or circumstance has occurred or exists with respect to the
Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed.  There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (i) change the Certificate of Incorporation or
bylaws of the Company, each as currently in effect, with or without stockholder
approval, which change would reduce or otherwise adversely affect the rights and
powers of the stockholders of the Common Stock or (ii) materially or
substantially change the business, assets or capital of the Company, including
its interests in Subsidiaries.


n.           No Integrated Offering.  Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, made any offer or sales of any security or solicited any offers to
buy any security under circumstances that would eliminate the availability of
the exemption from registration under Regulation D in connection with the offer
and sale of the Securities as contemplated hereby.
 
o.           Dilution.  Each of the Company and its executive officers and
directors is aware that the number of shares issuable upon conversion of the
Note and exercise of the Warrant, or pursuant to the other terms of the
Transaction Documents may have a dilutive effect on the ownership interests of
the other stockholders (and Persons having the right to become stockholders) of
the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
p.           Fees to Brokers, Placement Agents and Others.  The Company has
taken no action which would give rise to any claim by any Person for a brokerage
commission, placement agent or finder’s fees or similar payments by the Buyer
relating to this Agreement or the transactions contemplated hereby.  Except for
such fees arising as a result of any agreement or arrangement entered into by
the Buyer without the knowledge of the Company (a “Buyer’s Fee”), the Buyer
shall have no obligation with respect to such fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated
hereby.  The Company shall indemnify and hold harmless each of the Buyer, its
employees, officers, managers, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Buyer’s Fee, if any).
 
q.           Disclosure.  All information relating to or concerning the Company
set forth in the Transaction Documents or in the Company’s SEC Documents or
otherwise provided in writing by or on behalf of the Company to the Buyer is
true and correct in all material respects and the Company has not omitted to
state any material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.
 
r.           Confirmation.  The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to the payment of the
Purchase Price to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date (unless the representation or warranty is made as of
a specific prior date), the Company shall immediately notify the Buyer in
writing prior to such date of such fact, specifying which representation,
warranty or covenant is affected and the reasons therefor.
 
s.           Title. The Company and the Subsidiaries, if applicable, own and
have title to, or a valid leasehold interest in, all their respective real
properties and good title to their other respective assets and properties,
subject to no liens, claims or encumbrances except as have been disclosed to the
Buyer.
 
t.           DWAC Eligible. The Company is currently eligible to permit the
transfer of its Securities, including all Conversion Shares and Warrant Shares,
electronically via Deposit/Withdrawal at Custodian (“DWAC”).
 
u.           Intellectual Property.
 
(i)           Ownership.  The Company owns or possesses sufficient legal rights
to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses (software or otherwise), information, processes and similar
proprietary rights (“Intellectual Property”) necessary to the business of the
Company as presently conducted, the lack of which could reasonably be expected
to have a Material Adverse Effect.  The Company has not received any written
communication alleging that the Company has violated or, by conducting its
business as currently conducted, would violate any of the Intellectual Property
of any other person or entity, nor is the Company aware of any basis
therefor.  The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business other than as disclosed in the SEC Documents.  There are no agreements,
understandings, instruments, contracts, judgments, orders or decrees to which
the Company is a party or by which it is bound which involve indemnification by
the Company with respect to infringements of Intellectual Property, other than
in the ordinary course of its business and other than as disclosed in the SEC
Documents.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           No Breach by Employees.  The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.


5.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.           Covenants and Acknowledgements of the Buyer.


(i)           Transfer Restrictions.  The Buyer acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as included in an effective registration statement, the
Shares have not been and are not being registered under the 1933 Act, and may
not be transferred unless (A) subsequently registered thereunder, or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (2) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of such Rule
and further, if such Rule is not applicable, any resale of such Securities under
circumstances in which the seller, or the Person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the 1933 Act, may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (3) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
to comply with the terms and conditions of any exemption thereunder.


(ii)           Restrictive Legend.  The Buyer acknowledges and agrees that,
until such time as the relevant Shares have been registered under the 1933 Act,
and may be sold in accordance with an effective registration statement, or until
such Shares can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
b.           Covenants, Acknowledgements and Agreements of the Company. As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, so long as any portion of the
Note remains outstanding or any portion of the Warrant remains unexercised, or
within the timeframes otherwise specifically set forth below, the Company shall
comply with the following covenants:


(i)           Filings.  From the date hereof until the date that is six (6)
months after all the Conversion Shares and Warrant Shares either have been sold
by the Buyer, or may be sold by the Buyer pursuant to Rule 144, (the
“Registration Period”), the Company shall  timely make all quarterly and annual
report filings required to be made by it under the 1934 Act or by the rules and
regulations of the Principal Trading Market and such reports shall conform to
the requirement of the applicable laws, regulations and government agencies,
and, unless such filing is publicly available on the SEC’s EDGAR system (via the
SEC’s web site at no additional charge), the Company shall provide a copy
thereof to the Buyer promptly after such filing.  Additionally, within four (4)
business days following the date of this Agreement, the Company shall file a
current report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and approved
by the Buyer and attaching the material transaction documents as exhibits to
such filing. The Company further agrees to redact all confidential information
from such Form 8-K identified as confidential by the Buyer, provided the Buyer
informs the Company prior to the Closing as to what information it deems
confidential and provided further that the Company remains in compliance with
the disclosure requirements of the rules and regulations of the SEC.
Additionally, the Company shall furnish to the Buyer, so long as the Buyer owns
any Securities or Common Stock, promptly upon request, (1) a written statement
by the Company that it has complied with the reporting requirements of the 1934
Act, (2) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Buyer to sell such
securities pursuant to Rule 144 without registration.
 
(ii)           Reporting Status.  So long as the Buyer holds the Note or the
Warrant and all or any portion of such Securities have neither been converted
into Conversion Shares nor exercised for Warrant Shares, as applicable, the
Company shall file all reports required to be filed with the SEC pursuant to
Sections 13 or 15(d) of the 1934 Act, shall take all reasonable action under its
control to ensure that adequate current public information with respect to the
Company, as required in accordance with Rule 144(c)(2) of the 1933 Act, is
publicly available, and shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination.
 
(iii)           Listing.  The Company’s Common Stock shall be listed or quoted
for trading on any Principal Trading Market. The Company shall promptly secure
the listing of all of the Conversion Shares and Warrant Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed (subject to official notice of issuance) and
shall maintain such listing of all securities from time to time issuable under
the terms of the Transaction Documents. The Company will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Trading Market and/or the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or any successor thereto, as the case may
be, applicable to it at least through the date which is sixty (60) days after
the later of (x) the date on which the Note has been converted or has been paid
in full, or (y) the date on which the Warrant has been exercised in full.
 
(iv)           Use of Proceeds.  The Company will use the net proceeds received
hereunder for working capital and general corporate purposes; provided, however,
the Company will not use such proceeds to pay fees payable (a) to any broker or
finder relating to the offer and sale of the Note and the Warrant, or (b) to any
other party relating to any financing transaction effected prior to the Closing
Date.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(v)           Publicity, Filings, Releases, Etc.  Each of the parties agrees
that it will not disseminate any information relating to the Transaction
Documents or the transactions contemplated thereby, including issuing any press
releases, holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof.  Neither party
will include in any such Publicity any statement or statements or other material
to which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included.  In furtherance of the foregoing, the Company will
provide to the Buyer’s Counsel drafts of the applicable text of the first filing
of a current report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or
10-K, as the case may be, intended to be made with the SEC which refers to the
Transaction Documents or the transactions contemplated thereby as soon as
practicable (but at least two (2) Trading Days before such filing will be made)
and will not include in such filing (or any other filing filed before then) any
statement or statements or other material to which the other party reasonably
objects, unless in the reasonable opinion of counsel to the party proposing such
statement, such statement is legally required to be included.  Notwithstanding
the foregoing, each of the parties hereby consents to the inclusion of the text
of the Transaction Documents in filings made with the SEC (but any descriptive
text accompanying or part of such filing shall be subject to the other
provisions of this subsection).  Notwithstanding, but subject to, the foregoing
provisions of this  provision, the Company will, within four (4) business days
after the Closing Date, file a current report on Form 8-K or, if appropriate, a
quarterly or annual report on the appropriate form, describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and approved by the Buyer and attaching the material Transaction
Documents as exhibits to such filing.
 
(vi)           FINRA Rule 5110. In the event that the Corporate Financing Rule
5110 of FINRA is or becomes applicable to the transactions contemplated by the
Transaction Documents or to the sale by a Holder of any of the Securities, then
the Company shall, to the extent required by such rule, timely make any filings
and cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.
 
(vii)           Keeping of Records and Books of Account. The Company shall keep
and cause each Subsidiary, if any, to keep adequate records and books of
account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
such Subsidiaries, and in which, for each fiscal year, all proper reserves, if
applicable, for depreciation, depletion, obsolescence, amortization, taxes, bad
debts and other purposes in connection with its business shall be made.
 
(viii)           Corporate Existence.  The Company shall (a) do all things
necessary to preserve and keep in full force and effect its corporate existence,
including, without limitation, all licenses or similar qualifications required
by it to engage in its business in all jurisdictions in which it is at the time
so engaged, except where such failure would not have a Material Adverse Effect;
(b) continue to engage in business of the same general type as conducted as of
the date hereof; and (c) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder.
 
(ix)           Taxes.  The Company shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.
 
(x)           Compliance. The Company shall comply in all material respects with
all federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements applicable to it (collectively, “Requirements”) of all governmental
bodies, departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials or officers which are applicable to the
Company, its business, operations, or any of its properties, except where the
failure to so comply would not have a Material Adverse Effect on the Company or
any of its properties; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.
 
 
12

--------------------------------------------------------------------------------

 
 
(xi)           Litigation.  From and after the date hereof and until all of the
Company’s obligations hereunder and the Note are paid and performed in full and
the Warrant is exercised in full, the Company shall notify the Buyer in writing,
promptly upon learning thereof, of any litigation or administrative proceeding
commenced or threatened in writing against the Company involving a claim in
excess of $100,000.00.
 
(xii)           Failure to Make Timely Filings.  The Company agrees that, if the
Company fails to timely file on the SEC’s EDGAR system any information required
to be filed by it on a Form 10-K, Form 10-Q, or otherwise so as to be deemed a
“reporting issuer” with current public information under the 1934 Act, the
Company shall be liable to pay to the Holder an amount based on the following
schedule (where “No. Business Days Late” refers to each Trading Day after the
latest due date for the relevant filing, including all applicable extensions
under Section 12b-25 of the 1934 Act):
 
No. Business Days Late
Late Filing Payment For
Each $10,000.00 of
Outstanding Principal of the Note
    1   $100.00 2   $200.00 3   $300.00 4   $400.00 5   $500.00 6   $600.00 7  
$700.00 8   $800.00 9   $900.00 10   $1,000.00 >10   $1,000.00 + $200.00 for
each Trading Day Late beyond 10 days 

 
 
The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price (as defined in the Note) applicable to the date of
such demand.  If the payment is to be made in shares of Common Stock, such
shares shall be considered Conversion Shares under the Note, with the “Delivery
Date” for such shares being determined from the date of such demand. The demand
for payment of such amount in shares shall be considered a “Conversion Notice”
(but the delivery of such shares shall be in payment of the amount contemplated
by this subsection and not in payment of any principal or interest on the Note).
 
(xiii)           Authorized Shares.  The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Note and exercise of the Warrant multiplied by 1.5 (the “Share
Reserve”). If at any time the Share Reserve is insufficient to effect the full
conversion of the Note and exercise of the Warrant, the Company shall promptly
take all steps necessary to increase the Share Reserve accordingly including
calling a special meeting of the stockholders within thirty (30) days of such
occurrence, for the sole purpose of increasing the number of shares authorized.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(xvi)           DWAC Eligibility.  The Company shall take all action necessary
to maintain DWAC eligibility for so long as (A) any portion of the Note remains
outstanding, or (B) any portion of the Warrant remains unexercised.
 
 (xvii)           Certain Negative Covenants of the Company.  From and after the
date hereof and until all of the Company’s obligations hereunder and the Note
are paid and performed in full, and prior to any Event of Default under the
Trust Deed Notes (which Default has not been cured or waived), the Company shall
not:
 
A.           Grant or permit any security interest (or other lien or other
encumbrance) in or on any of its assets in an amount in excess of $100,000
absent the prior consent of Buyer;


B.           Enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate of the Company, or amend or modify any agreement related to
any of the foregoing, except on terms that are no less favorable, in any
material respect, than those obtainable from any person or entity who is not an
Affiliate of the Company;


C.           Transfer, assign, sell, pledge, hypothecate or otherwise alienate
or encumber the Buyer Trust Deed Notes in any way without the prior written
consent of the Buyer; or


6.           TRANSFER AGENT INSTRUCTIONS.


a.           The Company warrants that, with respect to the Securities, other
than the stop transfer instructions to give effect to Section 5(a)(i) hereof, it
will give the Transfer Agent no instructions inconsistent with instructions to
issue Common Stock from time to time upon conversion of the Note and/or exercise
of the Warrant, as may be applicable from time to time, in such amounts as
specified from time to time by the Company to the Transfer Agent, bearing the
restrictive legend specified in Section 5(a)(ii) of this Agreement, registered
in the name of the Buyer or its nominee and in such denominations to be
specified by the Holder in connection therewith.  Except as so provided, the
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement and the other
Transaction Documents.  Nothing in this Section shall affect in any way the
Buyer’s obligations and agreement to comply with all applicable securities laws
upon resale of the Securities.  If the Buyer provides the Company with an
opinion of counsel reasonably satisfactory to the Company that registration of a
resale by the Buyer of any of the Securities in accordance with clause (1)(B) of
Section 5(a)(i) of this Agreement is not required under the 1933 Act, the
Company shall (except as provided in clause (2) of Section 5(a)(i) of this
Agreement) permit the transfer of the Securities and, in the case of the
Conversion Shares and the Warrant Shares, as may be applicable, use its best
efforts to cause the Transfer Agent to promptly electronically Deliver to the
Holder via DWAC such Conversion Shares or Warrant Shares.  The Company
specifically represents that, within 45 days of the Closing Date and subject to
its covenant in Section 5(b)(xvi) above, (i) the Company’s Transfer Agent will
be (a) participating in the DWAC program, (b) will be DWAC eligible, and
(ii)  the Company is not aware of any plans of the Transfer Agent to terminate
such DWAC participation or eligibility.  Subject to Section 5(b)(xvi) above,
while any Holder holds Securities, the Company shall at all times maintain a
transfer agent which participates in the DWAC program and is DWAC eligible, and
the Company will not appoint any transfer agent which does not both participate
in the DWAC program and maintain DWAC eligibility.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
b.           (i)           The Company understands that a delay in the Delivery
of Conversion Shares or Warrant Shares, whether on conversion of the Note and/or
in payment of accrued interest, or exercise of the Warrant, beyond the relevant
Delivery Date (as defined in the Note or the Warrant, as applicable) could
result in economic loss to the Holder.  As compensation to the Holder for such
loss, in addition to any other available remedies at law or equity, the Company
agrees to make payments to the Holder for late Delivery of the Shares in
accordance with the following schedule (where “No. Business Days Late” is
defined as the number of Trading Days beyond two (2) Trading Days after the
Delivery Date):
 
 
No. Business Days Late
Late Payment for Each $10,000,00
 of Principal or Interest Being Converted
(or amount of Warrant exercise)
    1   $100.00 2   $200.00 3   $300.00 4   $400.00 5   $500.00 6   $600.00 7  
$700.00 8   $800.00 9   $900.00 10   $1,000.00 >10  
$1,000.00 + $200.00 for each Business Day Late beyond 10 days

 
 
The amount of any payments incurred under this Section 6(b)(i) shall be
automatically added to the principal balance of the Note and the Company shall
pay any such payments in immediately available funds upon demand. Nothing herein
shall limit the Holder’s right to pursue actual damages for the Company’s
failure to issue and Deliver the Shares to the Holder within a reasonable
time.  Furthermore, in addition to any other remedies which may be available to
a Holder, in the event that the Company fails for any reason to effect Delivery
of such Shares within two (2) Trading Days after the Delivery Date, the Holder
will be entitled to revoke the relevant Notice of Conversion or Notice of
Exercise by delivering a notice to such effect to the Company prior to such
Holder’s receipt of the relevant Shares, whereupon the Company and the Holder
shall each be restored to their respective positions immediately prior to
delivery of such Notice of Conversion or Notice of Exercise, as the case may be;
provided, however, that any payments contemplated by this Section 6(b)(i) which
have accrued through the date of such revocation notice shall remain due and
owing to the Holder notwithstanding such revocation.


(ii)           If, by the fifth Trading Day after the  relevant Delivery Date,
the Company fails for any reason to Deliver the Shares, but at any time after
the Delivery Date, the Holder purchases, in an arm’s-length open market
transaction or otherwise, shares of Common Stock (the “Covering Shares”) in
order to make Delivery in satisfaction of a sale of Common Stock by the Holder
(the “Sold Shares”), which Delivery such Holder anticipated to make using the
shares to be issued upon such conversion or exercise (a “Buy-In”), the Holder
shall have the right to require the Company to pay to the Holder, in addition to
and not in lieu of  the amounts contemplated in other provisions of the
Transaction Documents, including, but not limited to, the provisions of the
immediately preceding Section 6(b)(i)), the Buy-In Adjustment Amount (as defined
below).  The “Buy-In Adjustment Amount” is the amount equal to the number of
Sold Shares multiplied by the excess, if any, of (x) the Holder’s total purchase
price per share (including brokerage commissions, if any) for the Covering
Shares over (y) the net proceeds per share (after brokerage commissions, if any)
received by the Holder from the sale of the Sold Shares.  The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds
immediately upon demand by the Holder.  By way of illustration and not in
limitation of the foregoing, if the Holder purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000.00 to
cover a Buy-In with respect to shares of Common Stock it sold for net proceeds
of $10,000.00, the Buy-In Adjustment Amount which Company will be required to
pay to the Holder will be $1,000.00.
 
 
15

--------------------------------------------------------------------------------

 
 
c.            The Company shall assume any fees or charges of the Transfer Agent
or Company Counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to the Securities, and (ii) the issuance of
certificates or DWAC registration to or in the name of the Holder or the
Holder’s designee or to a transferee as contemplated by an effective
registration statement.  Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.
 
d.           The Holder of the Note  shall be entitled to exercise its
conversion privilege with respect to the Note, as the case may be,
notwithstanding the commencement of any case under 11 U.S.C. §101 et seq. (the
“Bankruptcy Code”).  In the event the Company is a debtor under the Bankruptcy
Code, the Company hereby waives, to the fullest extent permitted, any rights to
relief it may have under 11 U.S.C. §362 in respect of such Holder’s exercise
privilege.  The Company hereby waives, to the fullest extent permitted, any
rights to relief it may have under 11 U.S.C. §362 in respect of the conversion
of the Note. The Company agrees, without cost or expense to such Holder, to take
or to consent to any and all action necessary to effectuate relief under 11
U.S.C. §362.


7.           CLOSING DATE.


a.           The Closing Date shall occur on the date which is the first Trading
Day after each of the conditions contemplated by Sections 8 and 9 hereof shall
have either been satisfied or been waived by the party in whose favor such
conditions run.
 
b.           Closing of the purchase and sale of the Note and the Warrant, which
the parties anticipate shall occur concurrently with the execution of this
Agreement, shall occur at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.


8.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Buyer
understands that the Company’s obligation to sell the Note and the Warrant to
the Buyer pursuant to this Agreement on the Closing Date is conditioned upon all
of the following conditions, any of which may be waived in whole or in part by
the Company:


a.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Buyer on or before the Closing Date;


b.           Delivery by the Buyer by or on the Closing Date of good funds as
payment in full of an amount equal to the Initial Cash Purchase Price in
accordance with this Agreement;


c.           Delivery by the Buyer to the Company of executed copies of the
Buyer Trust Deed Notes and the Trust Deed on or before the Closing Date;


d.           The accuracy on the Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date; and
 
 
16

--------------------------------------------------------------------------------

 
 
e.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


9.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s
obligation to purchase the Note and the Warrant is conditioned upon and subject
to the fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:


a.           The execution and delivery of this Agreement, the Security
Agreement, the Request, the Escrow Agreement, the Transfer Agent Letter and, as
applicable, the other Transaction Documents by the Company on or before the
Closing Date;
 
b.           The delivery by the Company to the Buyer of the Note and the
Warrant, each in original form, duly executed by the Company, in accordance with
this Agreement;
 
c.           On the Closing Date, each of the Transaction Documents executed by
the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder;
 
d.           On or prior to the Closing Date, the Share Reserve shall be
sufficient to effect the full conversion of the Note and exercise of the Warrant
as of the Closing Date;
 
e.           The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;
 
f.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained;
 
g.           From and after the date hereof to and including the Closing Date,
each of the following conditions will remain in effect: (i) the trading of the
Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii), no minimum prices shall
been established for securities traded on the Principal Trading Market; and (iv)
there shall not have occurred any Material Adverse Effect;
 
h.           Except for any notices required or permitted to be filed after the
Closing Date with certain federal and state securities commissions, the Company
shall have obtained (i) all governmental approvals required in connection with
the lawful sale and issuance of the Securities, and (ii) all third party
approvals required to be obtained by the Company in connection with the
execution and delivery of the Transaction Documents by the Company or the
performance of the Company’s obligations thereunder; and
 
i.           All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Buyer.
 
 
17

--------------------------------------------------------------------------------

 

10.           INDEMNIFICATION.


a.           The Company agrees to defend, indemnify and forever hold harmless
the Buyer and its officers, managers, employees, and agents, and each Buyer
Control Person (the “Buyer Parties”) from and against any losses, claims,
damages, liabilities or expenses incurred (collectively, “Damages”), joint or
several, and any action in respect thereof to which the Buyer, its partners,
Affiliates, officers, directors, employees, and duly authorized agents, and any
such Buyer Control Person becomes subject, resulting from, arising out of or
relating to any misrepresentation, breach of warranty or nonfulfillment of or
failure to perform any covenant or agreement on the part of the Company
contained in this Agreement, as such Damages are incurred, provided such Damages
do not wholly arise, directly or indirectly from any fraud, negligence or
willful misconduct of any Buyer Parties (in which event the Company’s
indemnification obligations herein will be offset by the amount attributable
thereto as a result of a Buyer Parties’ fraud, negligence or willfull
misconduct, but otherwise such obligations shall remain in full force and
effect); and provided further such indemnification obligations may be offset
against any Damages incurred by the Company as a result of any fraud, negligence
or willful misconduct of any Buyer Parties whether or not such Damages on the
part of Buyer Parties and the Company arise from the same action or proceeding.
The Buyer Parties with the right to be indemnified under this Section (the
“Indemnified Parties”) shall have the right to defend any such action or
proceeding with attorneys of their own selection, and the Company shall be
solely responsible for all reasonable costs and expenses related thereto.  If
the Indemnified Parties opt not to retain their own counsel, the Company shall
defend any such action or proceeding with attorneys of its choosing at its sole
cost and expense, provided that such attorneys have been pre-approved by the
Indemnified Parties, which approval shall not be unreasonably withheld, and
provided further that the Company may not settle any such action or proceeding
without first obtaining the written consent of the Indemnified Parties.
 
b.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the Buyer Parties against the
Company or others, and (ii) any liabilities the Company may be subject to.


11.           SPECIFIC PERFORMANCE.  The Company and  the Buyer acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached.  It is
accordingly agreed that the parties (including any Holder) shall be entitled to
an injunction or injunctions, without (except as specified below) the necessity
to post a bond, to prevent or cure breaches of the provisions of this Agreement
or such other Transaction Document and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity; provided, however that the
Company, upon receipt of a Notice of Conversion or a Notice of Exercise, may not
fail or refuse to deliver the stock certificates and the related legal opinions,
if any, or if there is a claim for a breach by the Company of any other
provision of this Agreement or any of the other Transaction Documents, the
Company shall not raise as a legal defense, any claim that the Holder or anyone
associated or affiliated with the Holder has violated any provision hereof or
any other Transaction Document or has engaged in any violation of law or any
other claim or defense, unless the Company has first posted a bond for one
hundred fifty percent (150%) of the principal amount and, if relevant, then
obtained a court order specifically directing it not to deliver said stock
certificates to the Holder. The proceeds of such bond shall be payable to the
Holder to the extent that the Holder obtains judgment or its defense is
recognized.  Such bond shall remain in effect until the completion of the
relevant proceeding and, if the Holder appeals therefrom, until all such appeals
are exhausted.  This provision is deemed incorporated by reference into each of
the Transaction Documents as if set forth therein in full. Notwithstanding
anything to the contrary herein, the Company shall not be required to deliver
Conversion Shares or Warrant Shares, as the case may be, in the event the
Company in good faith reasonably believes the actions requested by the Buyer are
in material violation of applicable law.
 
 
 
18

--------------------------------------------------------------------------------

 
 
12.           OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer
shall or would receive shares of the Company’s Common Stock in payment of
interest or principal under the Note or upon conversion of the Note or exercise
of the Warrant, so that the Buyer would, together with other shares of Common
Stock held by it or its Affiliates, hold by virtue of such action or receipt of
additional shares of Common Stock a number of shares exceeding 9.99% of the
number of shares of the Company’s Common Stock outstanding on such date (the
“9.99% Cap”), the Company shall not be obligated and shall not issue to the
Buyer shares of its Common Stock which would exceed the 9.99% Cap, but only
until such time as the 9.99% Cap would no longer be exceeded by any such receipt
of shares of Common Stock by the Buyer. In connection with the performance of
this Section 12, the Buyer and/or its Affiliates agree to furnish to the Company
any information reasonably requested by the Company in order to calculate the
9.99% Cap amount.


13.           SHARE ISSUANCE CAP. Notwithstanding anything to the contrary
herein or in the Note or the Warrant, the number of Shares that may be issued to
the Buyer pursuant to a conversion of the Note or exercise of the Warrant shall
not exceed a cap determined by (a) dividing the sum of (i) the face amount of
the Note, plus (ii) an amount equal to all interest that would accrue under the
Note during its term (assuming no payments of principal or interest are made
prior to the Maturity Date), by a price per Share of $0.20 (subject to
adjustment for stock splits, stock dividends, issuances of Securities having a
price per Share equal to less than $0.20, and other events as set forth in the
Note), and (b) then adding the sum calculated pursuant to the foregoing clause
(a) to the maximum number of Warrant Shares that may be acquired by the Holder
thereof upon exercise of the Warrant (regardless of whether such exercise is a
cashless exercise).


14.           MISCELLANEOUS.  The Company and the Buyer hereby agree that the
provisions of this Section 14 shall apply to all of the Transaction Documents.


a.           Governing Law and Venue.  Other than the Deed of Trust, the
Request, and issues pertaining thereto, which shall be governed by Utah law and
venued in appropriate courts within the State of Utah, this Agreement shall be
governed by and interpreted in accordance with the laws of the State of Illinois
for contracts to be wholly performed in such state and without giving effect to
the principles thereof regarding the conflict of laws.  Each of the parties
consents to the exclusive jurisdiction of the federal courts whose districts
encompass any part of the County of Cook or the state courts of the State of
Illinois sitting in the County of Cook in connection with any dispute arising
under this Agreement or any of the other Transaction Documents (other than the
Deed of Trust and the Request) and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions or to
any claim that such venue of the suit, action or proceeding is improper. Nothing
in this subsection shall affect or limit any right to serve process in any other
manner permitted by law.
 
b.           No Waiver.  Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.
 
c.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto.
 
d.           Pronouns.  All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may permit or
require.
 
e.           Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to constitute one instrument.  Facsimile and email
copies of signed signature pages will be deemed binding originals.
 
 
19

--------------------------------------------------------------------------------

 
 
f.           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
g.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.
 
h.           Amendment.  This Agreement may be amended only by an instrument in
writing signed by the parties hereto.
 
i.           Entire Agreement.  This Agreement together with the other
Transaction Documents constitute and contain the entire agreement between the
Company and the Buyer and supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.
 
j.           Currency.  All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Document shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.
 
k.           Buyer’s Expenses.  In the event the Company or the Buyer elects not
to effect the Closing on or before August 15, 2010 for any reason, the Company
shall pay $10,000 in cash to the Buyer for the Buyer’s legal, administrative and
due diligence expenses.  Except as provided in the immediately preceding
sentence, and except for $10,000 which has been added to and included in the
principal amount of the Note for the Buyer’s legal, administrative and due
diligence expenses, the Company and the Buyer shall be responsible for paying
such party’s own fees and expenses (including legal expenses) incurred in
connection with the preparation and negotiation of this Agreement and the other
Transaction Documents and the closing of the transactions contemplated hereby
and thereby.
 
l.           Assignment.  Notwithstanding anything to the contrary herein, the
rights, interests or obligations hereunder may not be assigned, by operation of
law or otherwise, in whole or in part, by the Company without the prior written
consent of the Buyer, which consent may be withheld at the sole discretion of
the Buyer; provided, however, that in the case of a merger, sale of
substantially all of the Company’s assets or other corporate reorganization, the
Buyer shall not unreasonably withhold, condition or delay such consent. The
Buyer shall not assign in whole or in part, the Note, to any person, including
any Affiliate, that is not the title and record owner of the Property (as
defined in the Trust Deed).
 
m.           Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, each of the Company, its
stockholders, officers, agents, and representatives acknowledges and agrees that
the attorney that prepared this Agreement and all of the other Transaction
Documents acted as legal counsel to the Buyer only.  The Company (i) hereby
acknowledges that it has been, and hereby is, advised to seek legal counsel and
to review this Agreement and all of the other Transaction Documents with legal
counsel of its choice, and (ii) either has sought such legal counsel or hereby
waives the right to do so.
 
n.           No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.
 
o.           Attorney’s Fees.  In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement or any of the other Transaction
Documents, the Prevailing Party (as defined hereafter) shall be entitled to
reasonable attorneys’ fees, court costs and collection costs in addition to any
other relief to which such party may be entitled.  “Prevailing Party” shall mean
the party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.
 
 
20

--------------------------------------------------------------------------------

 
 
p.           Replacement of the Note. Subject to any restrictions on or
conditions to transfer set forth in the Note, the Holder of the Note, at its
option, may in person or by duly authorized attorney surrender the same for
exchange at the Company’s chief executive office, and promptly thereafter and at
the Company’s expense, except as provided below, receive in exchange therefor
one or more new convertible secured promissory note(s), each in the principal
requested by such Holder, dated the date to which interest shall have been paid
on the Note so surrendered or, if no interest shall have yet been so paid, dated
the date of the Note so surrendered and registered in the name of such person or
persons as shall have been designated in writing by such Holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered, subject in each case to any restrictions on transfer in this
Agreement or the Note. As applicable, upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of the Note and (a) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it; or (b) in the case of
mutilation, upon surrender thereof, the Company, at its expense, will execute
and deliver in lieu thereof a new convertible secured promissory note executed
in the same manner as the Note being replaced, in the same principal amount as
the unpaid principal amount of such Note and dated the date to which interest
shall have been paid on the Note or, if no interest shall have yet been so paid,
dated the date of the Note.


q.           Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of


(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or electronic mail transmission,


(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or


(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):


If to the Company:


Aethlon Medical, Inc.
Attn: James Joyce
8910 University Center Lane, Suite 660
San Diego, California 92122


with a Copy to:


Law Office of Jennifer A. Post
Attention: Jennifer A. Post, Esq.
340 North Camden Drive, Suite 304
Beverly Hills, California 90210
 
 
21

--------------------------------------------------------------------------------

 
 
If to the Buyer:


Tonaquint, Inc.
303 East Wacker Drive, Suite 1200
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Bennett Tueller Johnson & Deere, P.C.
Attn: Jonathan K. Hansen
3165 East Millrock Drive, Suite 500
Salt Lake City, Utah 84121


14.           SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The
Company’s and the Buyer’s covenants, agreements, representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the other Transaction Documents and the Closing hereunder until the payment and
performance in full of the Note and the full exercise of the Warrant, and shall
inure to the benefit of the Buyer and the Company and their respective
successors and permitted assigns for such period.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 

 
 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf (if an entity, by one of its officers thereunto duly
authorized) as of the date first above written.
 
 

INITIAL CASH PURCHASE PRICE:   $400,000.00            THE BUYER:      
TONAQUINT, INC.        By:  __________________________    _____________,
President            THE COMPANY:       AETHLON MEDICAL, INC.            By:  
/s/ James Joyce                                 James Joyce, Chief Executive
Officer

 
 




                                                      
 
       
[SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
                               
ANNEX I
WIRE INSTRUCTIONS



ANNEX II
NOTE



ANNEX III
SECURITY AGREEMENT



ANNEX IV
TRUST DEED



ANNEX V
WARRANT



ANNEX VI
REQUEST



ANNEX VII
ESCROW AGREEMENT



ANNEX VIII
TRANSFER AGENT LETTER



ANNEX IX
BUYER TRUST DEED NOTE #1



ANNEX X
BUYER TRUST DEED NOTE #2









 
 

--------------------------------------------------------------------------------

 



